EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION906 OF THE SARBANES-OXLEY ACT OF 2002 The undersigned hereby certify, in accordance with 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. They are the chief executive officer and chief financial officer, respectively of SpaceDev, Inc. (the "Company"); 2. The Quarterly Report of the Company on Form 10-QSB for the period ended September 30, 2007, that this certification accompanies, fully complies with the requirements of Section13(a) of the Securities Exchange Act of 1934; and, 3. The information contained in such report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:November 9, 2007 /s/ Mark N. Sirangelo Mark N. Sirangelo Chief Executive Officer And; /s/ Richard B. Slansky Richard B. Slansky President and Chief Financial Officer
